                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

       Christopher Lee Davis,         )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:19-cv-00625-RJC
                                      )             3:17-cr-00230-RJC-DSC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 10, 2020 Order.

                                               November 10, 2020




         Case 3:19-cv-00625-RJC Document 5 Filed 11/10/20 Page 1 of 1
